     Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 1 of 9 PageID #: 13871



                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                            CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                            CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.



                            DISCOVERY RULING 11
             ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL DEPOSITION
                 OF STEVEN H. COLLIS (AMERSOURCEBERGEN)


         Pending before the Special Master is Plaintiffs’ motion to compel the deposition of

Amerisource Bergen Drug Corporation (“ABDC”) CEO Steven H. Collis (ECF 517). Plaintiff has

withdrawn their Motion to Compel Deposition of John H. Hammergren. ABDC filed their response

(ECF 586) to which Plaintiffs replied (ECF 606). ABDC took exception to the reply and filed a

motion to strike (ECF 609) and/or requested permission to submit a sur-reply which was included

(ECF 609-2). Having fully considered the issues, the Special Master DENIES the motion to strike

(ECF 609), GRANTS the motion to submit a sur-reply (ECF 609-2) and GRANTS the motion to

compel the deposition of Mr. Collis (ECF 517) as further defined herein.

I. Relevant Background
    Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 2 of 9 PageID #: 13872



         This case has been transferred back to West Virginia for trial as the second bellwether in

MDL2804. The Sixth Circuit Court of Appeals described the “tragic backdrop” of this “potentially

momentous” litigation as the "the vast oversupply of opioid drugs in the United States [which] has

caused a plague on its citizens and their local and State governments." In re Nat'l Prescription

Opiate Litig., 927 F.3d 919, 923-24 (6th Cir. 2018).

         West Virginia is no stranger to the opioid epidemic nor to this litigation. The Congressional

hearing on the opioid epidemic in West Virginia culminated in a 325 page report entitled: Red

Flags and Warning Signs Ignored: Opioid Distribution and Enforcement Concerns in West

Virginia. The Subcommittee on Oversight and Investigations of the United States House of

Representatives Energy and Commerce Committee held a hearing on May 8, 2018, wherein it

received sworn testimony from, and posed written questions1 to ABDC Chairman, President, and

CEO, Steven H. Collis. The purpose of the hearing was to “examine the role that [ABDC] may

have played in contributing to the opioid epidemic as well as distribution practices specific to West

Virginia.” Red Flags Report, p. 40.

         Plaintiffs filed a Notice of Video Deposition of Mr. Collis (ECF 514). ABDC refused to

present its senior corporate executive for deposition citing the “apex doctrine” leading to the filing

of the instant motion and this discovery dispute. The Special Master has considered ABDC’s

motion to strike (ECF 609) the Plaintiffs’ reply and denies the same. The timing of the disclosure

of the Congressional documents set forth in ABDC-WVFED_PROD023 (34 documents) is of no

consequence to the pending motion. The Special Master notes there exists bilateral accusations of


1
  Plaintiffs proffered for the Court that Congress posed a series of written questions to Mr. Collis including, but not
limited to, May 8, 2017 (ABDCMDL00367145), February 15, 2018 (ABDCMDL00367149), May 31, 2018
(ABDCMDL00451026), July 3, 2018 and October 10, 2019. ABDC produced the written responses in a series of
discovery disclosures which are now of record.
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 3 of 9 PageID #: 13873



misconduct which are addressed in the reply and sur-reply. Neither impact the factual and/or legal

basis for the adjudication of the motion to compel the deposition of Mr. Collis.

II. Positions of the Parties

       ABDC argues that under the "apex doctrine," Plaintiffs should not be permitted to depose

Mr. Collis because (1) Mr. Collis goes not have unique, personal knowledge, and that (2) the

information Plaintiffs seek can be obtained through a less burdensome means. (ECF 586 at 2).

ABDC contends that there has been extensive discovery in this litigation, including more than 30

depositions of ABDC employees and company executives responsible for diversion control,

regulatory issues, government affairs, and communications. ABDC notes it has agreed to produce

Mr. Collis’ custodial file and that compelling his testimony is “unduly burdensome and nothing

more than an attempt to harass Mr. Collis and the Company.” (ECF 486 at 14-15). Although not

dispositive Plaintiffs’ note ABDC did not submit an affidavit from Mr. Collis concerning his lack

of unique, personal knowledge.

       Plaintiffs argue that the United States Court of Appeals for the Fourth Circuit has not

adopted the apex doctrine, nor commented on its validity. Moreover, Plaintiff correctly cites In re

C. R. Bard, Inc., 2014 U.S. Dist. LEXIS 89147 (S.D. W.Va. June 30, 2014) as the most recent

consideration of the apex doctrine by the U.S. District Court for the Southern District of West

Virginia. Plaintiffs ask the Court to apply the same standard, reasoning and conclusion. Plaintiffs

argue that the importance of this litigation, coupled with Mr. Collis’ voluntary Congressional

testimony, justify an order compelling his testimony with or without consideration of the apex

doctrine.

III. Relevant Legal Principles
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 4 of 9 PageID #: 13874



       The Special Master finds instructive the legal principles set forth in In re C. R. Bard, Inc.

which are summarized herein. In general, a party is entitled to discovery which is "relevant to any

party's claim or defense and proportional to the needs of the case." Fed. R. Civ. P. Rule 26(b)(1).

The recent amendment to Rule 26(b)(1) reminds parties that discovery must also be proportional

to the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. This rule "cautions that all permissible discovery

must be measured against the yardstick of proportionality." In re C. R. Bard, Inc. at *454 (citations

omitted).

       Under Federal Rule of Civil Procedure 26(c), discovery may be restricted or prohibited

when necessary to protect a person or party from annoyance, embarrassment, oppression, or undue

burden or expense. An order under Rule 26(c) issues upon a showing of good cause made in

relation to a motion asserted by the person or party opposing the discovery. The moving party

carries the burden of demonstrating the need for protection. To prevail on the grounds of

burdensomeness, oppression, or breadth, the opposing party “must do more to carry its burden than

simply make conclusory and unsubstantiated arguments.” In re C. R. Bard, Inc. at *455 (citations

omitted).

       The "apex doctrine" applies to a specific subset of deposition notices that demand the

appearance of high-level executives or high-ranking government officials. Developed to prevent a

litigant from harassing or burdening a corporate or government adversary by taking depositions of

its apex employees, the apex doctrine is both an expression of the proportionality requirement and

a presumption of good cause for a protective order under Federal Rule of Civil Procedure 26(c).
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 5 of 9 PageID #: 13875



Under the apex doctrine, before proceeding with the deposition of a high-level executive, a party

must show that the executive (1) possesses special or unique information relevant to the issues

being litigated, and (2) the information cannot be obtained by a less intrusive method, such as

through written discovery or by deposing lower-ranking employees. In re C. R. Bard, Inc. at *458

(citations omitted).

       Although the apex doctrine does not grant free passes to corporate executives to escape

deposition testimony, it plainly deviates from the long-standing rule that "[a] witness ordinarily

cannot escape examination by denying knowledge of any relevant facts, since the party seeking to

take the deposition is entitled to test the witness's lack of knowledge." In re C. R. Bard, Inc. at

*459 (citations omitted). Application of the apex doctrine is also significant because it reallocates

the burden that accompanies a motion for protective order. To show good cause under the apex

doctrine, the moving party need only submit an affidavit from the executive stating that he or she

lacks superior or unique knowledge of the relevant facts, and the burden then shifts to the

proponent of the deposition to demonstrate the executive's likely knowledge and to show that less

burdensome discovery methods have been or will be unsatisfactory, insufficient, or inadequate. Id.

IV. Discussion

       As generally noted by this Court in Bard, the apex doctrine ensures that there are good

faith reasons for requiring an employee at the peak of corporate management to take time out of

his or her busy schedule to testify. The prerequisites to an apex deposition are simple. The

executive must have unique personal knowledge of relevant facts, and the information known to

the executive must not be obtainable by an easier, less intrusive method of discovery than taking

his or her deposition.
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 6 of 9 PageID #: 13876



        The difficulty in applying the apex doctrine can often lie in determining what qualifies as

"unique" personal knowledge. In re C. R. Bard, Inc. at *461. Such is not the case in this instance.

Unlike the apex deponent in Bard, ABDC did not submit an affidavit from Mr. Collis denying

unique, personal knowledge of relevant facts. Nor does ABDC attest that deposing its CEO will

be difficult from the standpoint of “convenience and burdensomeness”; nor that his position

“places extraordinary demands on his time” which impairs his ability to “sit for a full day of

testimony”; nor that while Collis is “participating in the deposition, it is unlikely that another

employee will be capable of covering his duties and obligations.” Id. at *462. None of these factors

are implicated in the present discovery dispute.

        Borrowing from the reasoning in Bard, this Court assessed the alleged burden of a

deposition of a senior executive (C.R. Bard President and CEO John Weiland) in a mass tort

multidistrict litigation as follows:

       The rationale behind the apex doctrine is that, without the required showing, high-level
       executives will be exposed to repetitive, abusive, and harassing depositions. That concern
       is not present here. To the contrary, Plaintiffs propose to take Weiland’s deposition just once
       for use in approximately 10,000 cases currently pending in this MDL and in state courts.
       Accordingly, the burden is minimal when viewed in the context of the MDL. The
       extraordinary number of cases and the astronomical amount in controversy clearly weigh
       against the application of a rigid apex deposition rule better suited to an individual personal
       injury, employment, or contract dispute in which the ‘apex’ official had no personal
       knowledge.

Id. at *464. This is not a case where the “apex” official has no personal knowledge. Plaintiffs

proffered for the record numerous examples from Mr. Collis’ written and verbal answers to

Congress which demonstrate core competence, personal involvement and direct knowledge of the

factual issues the Court must decide during the bench trial. Mr. Collis has demonstrated that he

possesses “special or unique information relevant to the issues being litigated” through a wide

range of subject matters addressed during the Congressional inquiry.
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 7 of 9 PageID #: 13877



        Regardless of whether or not the apex doctrine is adopted in the Fourth Circuit, the issues

surrounding Plaintiffs' notice to depose Mr. Collis can be resolved by considering the

proportionality principles of Rule 26(b)(1).

        The “importance of the issues at stake” in this case are paramount and unparalleled. The

opioid epidemic in West Virginia is documented in a Pulitzer Prize winning newspaper series,

triggered a Congressional investigation, spawned lawsuits brought by all 55 counties in West

Virginia (including the Attorney General) in federal and state court.

        The “amount in controversy” in this action is potentially in the hundreds of millions of

dollars. Plaintiffs seek an abatement remedy for conduct they allege caused or contributed to the

opioid epidemic in The City of Huntington and Cabell County, West Virginia. The amount in

controversy is unquestionably significant.

        The parties' “relative access to relevant information” weighs heavily in favor of compelling

the deposition. The voluminous discovery record in this case demonstrates the complex and

difficult burden of proof necessary for Plaintiffs to prevail at trial. Much, if not all, of the relevant

information is exclusively in the possession of ABDC. Mr. Collis voluntarily testified before

Congress on behalf of ABDC on the very same factual issues pending before the Court. Portions

of this testimony were relevant and unique to conduct that may have impacted or occurred in this

jurisdiction. Plaintiffs argue, and the Special Master agrees, that Plaintiffs should be permitted to

test the validity, transparency and completeness of the Congressional testimony.

        The parties' resources, or the lack thereof, is not a decisive factor. Both the Plaintiffs and

ABDC have expended significant resources during this litigation. Deposing Mr. Collis is not such

a financial burden as to justify a protective order.
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 8 of 9 PageID #: 13878



       The Special Master finds the deposition of Mr. Collis is important to resolving the issues

pending before the Court. His testimony will directly address many of the cornerstone factual

issues the Court must decide as the trier of fact in this stipulated bench trial. Mr. Collis’ position

on ABDC’s role in the opioid epidemic during his Congressional testimony underscores the scope

and depth of his knowledge of the factual issue pending before the Court. The Special Master

concludes the Court will find the testimony of Mr. Collis important to the resolution of this matter.

       The burden or expense of Mr. Collis deposition does not outweigh its likely benefit. His

testimony may streamline and advance the evidence presented at trial and significantly benefit the

Court. Moreover, his deposition has been cross-noticed by the Plaintiffs in the West Virginia Mass

Litigation Panel. Together with the West Virginia plaintiffs in MDL2804, all 55 counties and

numerous municipalities in the State are presently engaged in litigation against ABDC.

Compelling a single deposition, with appropriate safeguards and limitations, will significantly

advance the discovery record for all the West Virginia cases pending in federal and state court.

       Finally, when the scales of justice are balanced, the “tragic backdrop” of this “potentially

momentous” litigation justifies the deposition of ABDC’s chief executive officer regarding "the

vast oversupply of opioid drugs in the United States [which] has caused a plague on its citizens

and their local and State governments." In re Nat'l Prescription Opiate Litig., 927 F.3d 919, 923-

24 (6th Cir. 2018).

       It is hereby ORDERED that AmerisourceBergen Drug Corporation shall produce Steven

H. Collis for deposition within thirty (30) days of entry of this Order on a date and location

mutually agreed upon by the parties. Plaintiffs may elect to conduct the deposition live and/or

remotely in accordance with the deposition protocols established by the Court. Plaintiffs shall

have seven (7) hours on the record for questioning and must coordinate with the cross-noticing
  Case 3:17-cv-01362 Document 639 Filed 06/29/20 Page 9 of 9 PageID #: 13879



WVMLP plaintiffs to allocate time accordingly. The subject matters are limited to those addressed

during the Congressional hearing and the written responses produced by ABDC. Upon request the

Special Master will make himself available to attend (live or remotely) the deposition to resolve

any discovery disputes and ensure the deposition is conducted efficiently and properly. Counsel

shall confer with the Special Master regarding the deposition date as soon as a date has been agreed

upon to ensure availability.




RESPECTFULLY SUBMITTED,

                                                     /s/ Christopher C. Wilkes
                                                     Christopher C. Wilkes
                                                     Special Master

Dated: June 28, 2020
